                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                         STATESBORO DIVISION

UNITED STATES OF AMERICA
                                                 Case No. 6:20-cr-006
            V.




KELVIN D. PEEBLES


                    ORDER TO DISMISS INDICTMENT

     The motion of the Government for an order dismissing, without prejudice, the

indictment is GRANTED.


     The indictment is hereby dismissed without prejudice.

     So ORDERED,this /A^dav of /IjcMcL _2020.

                        HONORABLE'J. RANDAL HALL
                        UNITED STATES DISTRICT COURT CHIEF JUDGE
                          UTHERN DISTRICT OF GEORGIA
